Citation Nr: 0630618	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO) which found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.

The Board notes that in subsequent review decisions, the RO 
appeared to consider the veteran's Type II diabetes mellitus 
claim on the merits without considering whether new and 
material evidence had been submitted.  Ordinarily, the Board 
has a jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  

Where, however, there has been an intervening change in the 
law that creates a new basis of entitlement to the claimed 
benefit, new and material evidence is not required, and the 
claim is adjudicated on a de novo basis.  Pelegrini v. 
Principi, 18 Vet App 112 (2004).  

On December 27, 2001, 38 U.S.C.A. § 1116 (West 2002) was 
amended to provide presumptive service connection for 
veteran's who served in Vietnam during the Vietnam War and 
subsequently developed Type II, diabetes mellitus.  114 Stat. 
1864; Pub.L. 107-103, Title II, § 201(b) Dec. 27, 2001 
(codified at 38 U.S.C.A. § 1116(a)(2)(H)).  This amendment 
created a new factual basis for service connection.  
Accordingly new and material evidence is not required to 
reopen the claim.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the period between 
January 9, 1962 and May 7, 1975, and is presumed to have been 
exposure to herbicidal agents.

2.  The veteran currently has Type II diabetes mellitus.  



CONCLUSION OF LAW

Type II, Diabetes mellitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Entitlement to service connection for Type II diabetes 
mellitus

Applicable laws and regulations in service connection claims 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the he was not exposed 
to any such agent during that service.  38 U.S.C.A. § 
1116(a)(1).  

If such a veteran develops Type II, diabetes mellitus, that 
disease is considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(2)(H) (West 2002 & Supp. 2006).

Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(ii),(iii), 3.309(e) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's service medical records document that he was 
treated at clinics in Vietnam.  He received the Republic of 
Vietnam Campaign Medal, and the Vietnam Service.  The Board 
finds that he served in Vietnam and is thus presumed to have 
been exposure to herbicide agents.

Therefore, the remaining determination involves whether he 
has Type II, diabetes mellitus.

In July 1977, the veteran presented to a private physician 
for regulation of diabetes.  The treating physician indicated 
that the veteran had the onset of juvenile diabetes three 
years earlier.  

A private examination in January 2000 indicated that he had a 
30 year history of diabetes.  February 2001 treatment records 
from the Richmond VAMC noted that the veteran had diabetes 
while a May 2001 private examination also gave the veteran a 
diagnosis of diabetes mellitus.

In May 2001, private medical records also gave the veteran a 
diagnosis of diabetes mellitus which began in 1974, four 
years after his discharge from service.

In August 2002, the veteran underwent a VA examination for an 
evaluation of his diabetes mellitus.  The veteran reported 
that he had suffered from diabetes since the age of 24.  He 
was diagnosed with Type I diabetes mellitus with excessively 
tight control.  He also had diabetic nephropathy, 
hypertension and hypokalemia.  The examiner noted that the 
veteran required insulin daily.

In December 2003, a statement from a physician at the 
Diabetes Treatment Center at McGuire VA Medical Center noted 
that the veteran had received the diagnosis of diabetes 31 
years ago, and that it was unclear at the time whether he had 
Type I or Type II diabetes.  He added that the veteran's 
symptoms years before diagnosis and the lack of history of 
ketoacidosis made the case stronger that he might actually 
have Type II diabetes mellitus.

The physician did note that several experts in the field of 
diabetes claimed that adults might present with autoimmune 
Type I diabetes with a course that mimicked Type II diabetes.  
He also opined that no test would definitively determine if 
the veteran currently had Type 1 or Type II diabetes, as the 
test would be unresponsive for a patient, like the veteran 
who has had diabetes for 31 years. 

The physician concluded that it was plausible that the 
veteran had Type II diabetes and that this might have 
resulted from Agent Orange exposure.

In May 2006, another physician who was director of the 
Diabetes Health Center of the McGuire VAMC commented that the 
type of diabetes that the veteran possessed was not easily 
determined.  The absence of ketoacidosis or other autoimmune 
disease weighed against a finding Type I diabetes. The 
physician concluded that it was very possible that the 
veteran had Type II diabetes that was associated with Agent 
Orange Exposure.

In short there is conflicting opinion as to whether the 
veteran has Type II or Type I diabetes.  The VA examiner did 
not provide a rationale for the conclusion that the veteran 
had Type I diabetes.  The private examiner who reported in 
19977 that the veteran had juvenile diabetes also did not 
provide a rationale for that conclusion.

The more recent opinions from VA physicians provide a 
rationale for finding that the veteran has Type II diabetes, 
while acknowledging that there is no certainty on this 
question.

The evidence appears to be in equipoise on the question of 
whether the veteran has Type II or Type I diabetes.  The 
Board resolves such doubt in the veteran's favor, and 
concludes that he has Type II diabetes.  Because of the 
veteran's Vietnam service that disease is presumed to have 
been incurred in service.  Accordingly, service connection 
for Type II, diabetes mellitus is granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for Type II diabetes 
mellitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


